     Case 2:20-cv-00422-JAM-EFB Document 19 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JESSE NIETO JR.,                                  No. 2:20-cv-0422-JAM-EFB PS
11                       Plaintiff,
12           v.                                         ORDER RE SETTLEMENT & DISPOSITION
13    JP MORGAN CHASE BANK, N.A., et al.,
14                       Defendants.
15

16

17          Pursuant to the notice of settlement filed on behalf of all parties appearing in this action
18   (ECF No. 18), the court has now determined that the matter has settled.
19          The court now orders that dispositional documents are to be filed not later than sixty (60)
20   days from the date of this order.
21          All hearing dates heretofore set in this matter are VACATED and all pending motions are
22   denied as moot.
23          FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
24   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
25   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
26          IT IS SO ORDERED.
27   DATED: May 5, 2020.
28
